COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

 Cause number:              01-16-00258-CV
 Style:                     Karen Kristine Silvio
                            v Jo-Lynn Boggan, Adminitratrix of the Estate of Sybil Christine Silvio
 Date motion filed*:        April 13, 2016
 Type of motion:            Motion to Stay Pending Appeal and Affidavit of Indigency
 Party filing motion:       Appellant
 Document to be filed:

Is appeal accelerated?        No

Ordered that motion is:

           Granted
                If document is to be filed, document due:
           Denied
           Dismissed (e.g., want of jurisdiction, moot)
           Other: _____________________________________
            We STRIKE appellant’s Motion to Stay Pending Appeal and Affidavit of
            Indigence filed April 13, 2016 for failure to comply with Texas Rules of Appellate
            Procedure 9.4(a) (document must produce distinct black image), 9.5(d), (e) (proof
            of service and certificate requirements), 20.1(b) (contents of affidavit). See TEX.
            R. APP. P. 9.4(a), 9.5(d), (e), 20.1(b). The Court will consider a Motion to Stay
            Pending Appeal that contains a signed certificate of service and a legible Affidavit
            of Indigence containing complete information as required in Texas Rule of
            Appellate Procedure 20.1(b) that is filed within 10 days from the date of this order.
            See TEX. R. APP. P. 9.4(k).



Judge's signature: /s/ Chief Justice Sherry Radack
                

Date: April 19, 2016